107 F.3d 923
323 U.S.App.D.C. 290
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Anthony RUMORE, Appellant,v.Aaron BELK, Individually and in his capacity as theExecutive Assistant to the General President ofthe International Brotherhood ofTeamsters, Appellee.
No. 96-7005.
United States Court of Appeals, District of Columbia Circuit.
Nov. 14, 1996.

Before:  WILLIAMS, HENDERSON and RANDOLPH, Circuit Judges.

JUDGMENT

1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs by counsel.  The court has accorded the arguments full consideration and has determined the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED that the judgment from which this appeal has been taken be affirmed substantially for the reasons stated in the district court's memorandum opinion of November 27, 1995.  We agree with the district court that the appellant union member identified no language in the appellee's letters "that indicates that [the appellee] intended to threaten disciplinary action or retaliation of the sort that would chill [the appellant's] free speech."  Rumore v. Belk, 907 F.Supp. 487, 493 (D.D.C.1995).  Thus, the appellant failed to establish his claim that the appellee violated his speech and assembly rights under section 101(a)(2) of the Labor Management Reporting and Disclosure Act, 29 U.S.C. § 411(a)(2) and summary judgment was properly granted.


3
The clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing.  See  D.C.CIR.R. 41.